FILED
                                                                            JUL 16 2010
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



CRUZ NOLBERTO SUMETA,                            No. 08-71995

               Petitioner,                       Agency No. A070-212-971

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Cruz Nolberto Sumeta, native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
960, 964 (9th Cir. 2002), and we dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the BIA’s January 23, 2008, order because

Sumeta failed to timely petition this court for review of that order. See Singh v.

INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      The BIA was within its discretion in denying Sumeta’s motion to reconsider

because the motion failed to identify any error of fact or law in the BIA’s January

23, 2008, order. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d

1176, 1180 n.2 (9th Cir. 2001) (en banc).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                  08-71995